EXHIBIT 10.3


EXECUTION VERSION


PRINCIPAL SHAREHOLDER AGREEMENT


This PRINCIPAL SHAREHOLDER AGREEMENT (this “Agreement”) is made as of February
28, 2017 among Maxwell Technologies, Inc., a corporation incorporated under the
laws of the State of Delaware (“Purchaser”) and each of the shareholders listed
on Schedule A attached hereto (individually, a “Shareholder” and collectively,
the “Shareholders”). Terms not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan of Arrangement (as defined
below). If the terms of this Agreement conflict in any way with the provisions
of the Arrangement Agreement, then the provisions of the Arrangement Agreement
shall control.
RECITALS
WHEREAS, Shareholder is the beneficial owner of certain common shares (the
“Company Shares”) of Nesscap Energy Inc. (the “Company”), as described more
particularly on Schedule A hereto (together with any additional Company Shares
acquired after the date hereof, the “Subject Shares”).
WHEREAS, any shares of Company common stock or other securities of the Company
that Shareholder purchases or with respect to which Shareholder otherwise
acquires beneficial ownership (as defined in Rule 13d-3 under the 1934 Exchange
Act) after the date of this Agreement and prior to the Effective Time, including
by reason of any stock split, stock dividend, reclassification, recapitalization
or other similar transaction or pursuant to the exercise of options or warrants
to purchase such shares, upon the conversion of any convertible debentures or
exchange for debt, shall be subject to the terms and conditions of this
Agreement to the same extent as if they comprised a portion of the Subject
Shares and shall be deemed to be included in the Subject Shares for the purposes
hereof.
WHEREAS, the Purchaser is, concurrently herewith, entering into an arrangement
agreement, as the same may be amended from time to time (the “Arrangement
Agreement”), with the Company, which provides for, among other things, upon the
satisfaction of the conditions in the Arrangement Agreement, the acquisition by
Purchaser of substantially all of the assets of the Company, pursuant to and in
the manner provided for by the plan of arrangement (the “Plan of Arrangement”).
WHEREAS, this Agreement sets out the terms and conditions of the agreement of
Shareholder to, among other things, agree: (i) not to acquire shares of the
Purchaser other than pursuant to the Plan of Arrangement without the prior
consent of the Purchaser; (ii) to certain non-competition and non-solicitation
obligations, and (iii) to abide by the other restrictions and covenants, each as
further set forth herein.
NOW, THEREFORE, this Agreement witnesses that, in consideration of the premises
and the covenants and agreements herein contained, the parties hereto agree as
follows:
1.Lock-Up Agreement.
1.1    The Shareholder agrees that the (i) Maxwell Shares issued to Shareholder
in connection with the Plan of Arrangement, including any shares issued in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like that occurs following the Effective Time; and (ii)
any shares of common stock of Purchaser or any securities convertible into,
exercisable or exchangeable for or that represent the right to receive common
stock of Purchaser (including without limitation, common stock which may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the Securities and Exchange Commission (the “SEC”) and
securities which may be issued upon exercise of a stock option or warrant)
whether now owned or





--------------------------------------------------------------------------------

- 2 -




hereafter acquired (collectively, the “Lock-Up Shares”), shall be subject to the
restrictions and obligations as set forth in this Section 1.
1.2    The Shareholder shall not, without the prior written consent of Purchaser
and Purchaser, directly or indirectly, during the Lock-Up Period (as defined
below): (i) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, make any short sale or otherwise transfer or dispose of or
lend, directly or indirectly, Lock-Up Shares; (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Lock-Up Shares, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of common stock of the
Purchaser or such other securities, in cash or otherwise; (iii) make any demand
for or exercise any right with respect to, the registration of any common stock
of Purchaser or any security convertible into or exercisable or exchangeable for
common stock of Purchaser; (iv) enter into any transaction set forth in Section
2; or (v) publicly disclose the intention to do any of the foregoing (each of
the foregoing a “Disposition”). The “Lock-Up Period” shall mean the period
commencing on the date of the Arrangement Agreement and continue and include the
date 18 months after the date of the Effective Time. “Hedging Transaction” means
any short sale (whether or not against the box) or any purchase, sale or grant
of any right (including, without limitation, any put or call option) with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from the
Lock-Up Shares.
1.3    Notwithstanding any other provision of this Section 1, the Shareholder
may transfer any or all of the Lock-Up Shares (i) by gift or to any member of
the immediate family of the Shareholder or to any trust or partnership for the
direct or indirect benefit of the Shareholder or the immediate family of the
Shareholder (including by will or intestate succession), provided that any such
transfer shall not involve a disposition for value, (ii) to any Affiliates (as
defined below), associates, limited partners, members or shareholders of the
Shareholder, and (iii) pursuant to a bona fide third-party tender offer, merger,
consolidation or other similar transaction made to all holders of Maxwell Shares
involving a change of control of Purchaser; provided, however, that in any such
case it shall be a condition to the transfer pursuant to clauses (i) and (ii)
above, that the transferee executes an agreement stating that the transferee is
receiving and holding the Lock-Up Shares subject to the provisions of this
Agreement and there shall be no further transfer of such Lock-Up Shares except
in accordance with this Agreement.
1.4    Without limiting the restrictions or obligations herein, any Disposition
by the Shareholder shall remain at all times subject to applicable securities
laws.
1.5    The Shareholder agrees that Purchaser and/or Purchaser may place an
appropriate restrictive legend on the stock certificates representing the
Lock-Up Shares issued to the Shareholder to indicate that such shares are
subject to the terms of this Agreement. Purchaser and Purchaser each agrees that
it will (or will instruct the transfer agent to) promptly remove such
restrictive legend upon the termination of this Agreement and that the Purchaser
and Purchaser shall pay all costs associated with such removal (including all
reasonable legal and broker fees of the Shareholder).
2.    Standstill.
2.1    Separate and apart from the duties and responsibilities of the
Shareholder Director (as defined below), each of the Shareholders agree that,
during the period commencing on the date of the Arrangement Agreement and
continue and include the date 18 months after the date of the Effective Time





--------------------------------------------------------------------------------

- 3 -




(the “Standstill Period”), (unless specifically requested in writing by the
Purchaser, acting through a resolution of a majority of Purchaser’s directors),
it shall not, and shall cause each of its Affiliates (collectively, including
the Shareholders, the “Principal Shareholder Affiliates”), not to, directly or
indirectly, in any manner, alone or in concert with others:
(a)    make, engage in, or in any way participate in, directly or indirectly,
any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the SEC but without regard to the exclusion set forth in Rule 14a1(l)(2)(iv) of
the 1934 Exchange Act) or consents to vote or advise, encourage or influence any
person other than any Principal Shareholder Affiliate with respect to the voting
of any securities of the Purchaser or any securities convertible or exchangeable
into or exercisable for any such securities (collectively, “securities of
Purchaser”) for the election of individuals to the Board or to approve
stockholder proposals, or become a “participant” in any contested “solicitation”
for the election of directors with respect to the Purchaser (as such terms are
defined or used under the 1934 Exchange Act), other than a “solicitation” or
acting as a “participant” in support of all of the nominees of the Board at any
stockholder meeting or voting its shares at any such meeting in its sole
discretion (subject to compliance with this Agreement), or make or be the
proponent of any stockholder proposal (pursuant to Rule 14a-8 under the 1934
Exchange Act or otherwise), except in all cases as expressly permitted by this
Agreement;
(b)    form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the 1934 Exchange Act)
with any persons (excluding, for the avoidance of doubt, any group composed
solely of the Shareholders and the Principal Shareholder Affiliates) with
respect to any securities of Purchaser or otherwise in any manner agree,
attempt, seek or propose to deposit any securities of Purchaser in any voting
trust or similar arrangement, or subject any securities of Purchaser to any
arrangement or agreement with respect to the voting thereof (including by
granting any proxy, consent or other authority to vote), except as expressly set
forth in this Agreement;
(c)    acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group, through swap or hedging transactions or
otherwise, any securities of Purchaser or any rights decoupled from the
underlying securities of Purchaser that would result in the Principal
Shareholders Affiliates owning, controlling or otherwise having any beneficial
or other ownership interest in fifteen percent (15%) or more of Common Stock
outstanding at such time; provided, that, nothing herein will require common
stock of Purchaser to be sold to the extent that the Principal Shareholder
Affiliates, collectively, exceed the ownership limit under this clause (c) as
the result of a share repurchase or similar Purchaser action that reduces the
number of outstanding shares of common stock of Purchaser;
(d)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, sale of all or substantially all
assets, scheme of arrangement, plan of arrangement or other business combination
involving the Purchaser or any of its subsidiaries or joint ventures or any of
their respective securities or a material amount of any of their respective
assets or businesses (each, an “Extraordinary Transaction”), or encourage,
initiate or support any other third party in any such activity; provided,
however, that this clause (e) shall not preclude the tender (or action not to
tender) by the Principal Shareholder Affiliates of any securities of Purchaser
into any tender or exchange offer or vote for or against any transaction by any
Principal Shareholder Affiliate of any securities of Purchaser with respect to
any Extraordinary Transaction;





--------------------------------------------------------------------------------

- 4 -




(e)    (i) call or request the calling of any meeting of stockholders, including
by written consent, (ii) seek representation on, or nominate any candidate to,
the Board, except as set forth herein, (iii) seek the removal of any member of
the Board, (iv) solicit consents from stockholders or otherwise act or seek to
act by written consent, (v) conduct a referendum of stockholders, (vi) present
at any annual meeting or any special meeting of Purchaser’s stockholders, or (v)
make a request for any stockholder list or other Company books and records,
whether pursuant to Section 220 of the Delaware General Corporation Law or
otherwise;
(f)    except as set forth herein, take any action in support of or make any
proposal or request that constitutes: (i) controlling, changing or influencing
the Board or management of the Purchaser, including any plans or proposals to
change the number or term of directors or to fill any vacancies on the Board;
(ii) any material change in the capitalization, stock repurchase programs and
practices, capital allocation programs and practices or dividend policy of the
Purchaser; (iii) any other material change in Purchaser’s management, business
or corporate structure; (iv) seeking to have the Purchaser waive or make
amendments or modifications to Purchaser’s certificate of incorporation or the
by-laws, or other actions, that may impede or facilitate the acquisition of
control of the Purchaser by any person; (v) causing a class of securities of
Purchaser to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange; or (vi) causing a class of securities of Purchaser to
become eligible for termination of registration pursuant to Section 12(g)(4) of
the 1934 Exchange Act;
(g)    make or cause to be made, or in any way encourage any other person to
make or cause to be made, any public statement or announcement, including in any
document or report filed with or furnished to the SEC or through the press,
media, analysts or other persons, that constitutes an ad hominem attack on, or
otherwise disparages, defames or slanders the Purchaser or Affiliates thereof or
any of their respective current or former officers, directors or employees,
provided that the Shareholders will, subject to the confidentiality obligations
as provided in Section 4, be permitted to make objective statements that reflect
the Shareholder’s view, as a shareholder, with respect to factual matters
concerning specific acts or determinations of the Purchaser occurring after the
date of this Agreement;
(h)    make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, Purchaser, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;
(i)    enter into any discussions, negotiations, agreements or understandings
with any Third Party to take any action with respect to any of the foregoing, or
advise, assist, knowingly encourage or seek to persuade any Third Party to take
any action or make any statement with respect to any of the foregoing, or
otherwise take or cause any action or make any statement inconsistent with any
of the foregoing;
(j)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceedings against or involving the Purchaser or any of
its current or former directors or officers (including derivative actions),
other than an action to enforce the provisions of this Agreement instituted in
accordance with and subject to the terms of this Agreement; or
(k)    request, directly or indirectly, any amendment or waiver of the
foregoing.
3.    Non-Competition/Non-Solicitation.
3.1    For purposes of this Agreement:





--------------------------------------------------------------------------------

- 5 -




(a)    “Affiliate” shall mean with respect to any Person, any other Person
directly or indirectly Controlling, Controlled by, or under common Control with
such Person.
(b)    “Business” shall mean any business that develops, designs, markets,
produces, sells, promotes, distributes, provides or is otherwise involved with
energy storage and power delivery solutions.
(c)    “Business Territory” shall mean worldwide.
(d)    "Control" means with respect to any Person, the capacity to, directly or
indirectly, determine the financial and operating management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise.
(e)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated entity or governmental entity.
(f)    “Restricted Period” shall mean the three (3) year period commencing on
the Effective Date (as defined in the Arrangement Agreement).
(g)    "Restricted Employee" means (i) any Person who was an employee or
independent contractor of the Purchaser or any of its Affiliates within the past
six (6) months immediately before the Closing or (ii) any current or former
employee or independent contractor of the Company or any of its subsidiaries who
has accepted an offer of employment with the Purchaser or any of its Affiliates.
3.2    During the Restricted Period, unless otherwise requested in writing by
the Purchaser, Shareholder will not, personally or through other Persons:
(a)    hire or solicit for employment or as a consultant, or induce or attempt
to persuade to terminate or significantly reduce his or her employment or
consulting relationship with the Purchaser or any of its Affiliates, any
Restricted Employee;
(b)    assist or knowingly facilitate any Person in the hiring or recruitment
(including assessment) of any Restricted Employee;
(c)    knowingly encourage, recruit, solicit, or invite any Restricted Employee
to enter into employment or a service arrangement of any kind with any Person;
or
(d)    solicit or encourage any customer or potential customer, supplier,
manufacturer or Person that has a business relationship with the Purchaser or
one of its Affiliates to reduce, alter or terminate its relationship with or
divert any customer or potential customer of the Purchaser or any of its
Affiliates away from the Purchaser or such Affiliate for the benefit of any
Person competing with the Business within the Business Territory.
3.3    During the Restricted Period, the Shareholder will not, personally or
through other Persons:





--------------------------------------------------------------------------------

- 6 -




(a)    participate or engage in, or render any services to any Person, firm,
association, corporation, business or other entity that competes with, or has
been formed to pursue a business that would compete with, the Business within
the Business Territory, including, but not limited to, making, manufacturing,
selling promoting, distributing and/or developing any products related to the
Business;
(b)    promote or assist, financially or otherwise, any Person, firm,
association, corporation or other entity engaged in the Business anywhere in the
Business Territory; or
(c)    develop any intellectual property related to the Business anywhere in the
Business Territory.
3.4    Section 2.3 notwithstanding, Shareholder may own, directly or indirectly,
solely as an investment, any class of publicly-traded securities, any privately
held corporation; and any investment fund so long as Shareholder does not
provide services to any such Business that are prohibited by Section 3.2 or 3.3
of this Agreement.
3.5    During the Restricted Period, Shareholder shall not criticize or
disparage the Purchaser or any of its Affiliates, or make any statements to, or
take any actions with respect to, any Person who is or, to Shareholder’s
knowledge, is reasonably likely to become a customer, supplier, contractor or
client of the Purchaser or any of its subsidiaries, which are intended to, or
reasonably likely to, damage Purchaser’s or its subsidiaries’ relationship with
such Persons.
4.    Shareholder Director.
4.1    The Purchaser agrees that in accordance with the Purchaser’s certificate
of incorporation and by-laws and Delaware law, the Board of Directors of the
Purchaser (the “Board”) shall appoint Ilya Golubovich as a single director
nominated by the Shareholders (the “Shareholder Director”) to serve as a
director of the Purchaser as promptly as reasonably possible but no later than
the next business day following the Purchaser’s 2017 Annual Meeting of
Stockholders. So long as (i) the Shareholders continue to retain at least five
percent (5%) or more of the beneficial ownership of Common Stock outstanding and
(ii) the Shareholder Director shall have not be removed by the shareholders or
otherwise voted against appointment as a member of the Board, then Purchaser
shall include the Shareholder Director (other than in the case of the refusal or
inability of any such person to serve, in which case the Board shall include his
substitute chosen in accordance with Section 4.4) appointed to the Board
pursuant to this Section 4.1 as a nominee to the Board on the slate of nominees
recommended by the Board in the Purchaser’s proxy statement and on its proxy
card relating to the annual meeting of the Board in which such Shareholder
Director stands for re-election (the “Future Shareholder Meeting”) and shall use
its reasonable best efforts (which shall include the solicitation of proxies) to
obtain the election of the Shareholder Director at such Future Shareholder
Meeting (it being understood that such efforts shall not be less than the
efforts used by the Purchaser to obtain the election of any other independent
director nominee nominated by it to serve as a director at such meeting).
4.2    As a condition to the Shareholder Director’s appointment to the Board,
the Shareholders shall (or shall cause the Shareholder Director to) have
provided to the Purchaser completed D&O Questionnaires in the form customarily
provided by the Purchaser to its directors and executed irrevocable resignations
as director in the form attached hereto as Exhibit A (the “Irrevocable
Resignation Letter”). As a further condition to the Shareholder’s nomination for
election as a director of the Purchaser, the Shareholders shall (or shall cause
the Shareholder Director to), as promptly as practicable upon request of the
Purchaser, provide (i) executed consents from the Shareholder Director to be
named as a nominee in





--------------------------------------------------------------------------------

- 7 -




Purchaser’s proxy statement and to serve as a director if so elected, in the
form customarily provided by the Purchaser to its directors, (ii) any
information required to be or customarily disclosed for all applicable
directors, candidates for directors, and their affiliates and representatives in
a proxy statement or other filings under applicable law or stock exchange rules
or listing standards, (iii) information in connection with assessing
eligibility, independence and other criteria applicable to all applicable
directors or satisfying compliance and legal obligations, and (iv) such other
information as reasonably requested by the Purchaser from time to time with
respect to the Shareholders or the Shareholder Director.
4.3     At all times while serving as a member of the Board, the Shareholder
Director shall comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to all non-employee Board members,
including, but not limited to, the Purchaser’s Code of Business Conduct and
Ethics and Insider Trading Policy.
4.4    If, during the Standstill Period, the Shareholder Director resigns
(including by reason of a change in principal business occupation or position or
service on additional boards), or refuses to serve, or the Shareholder Director
is unable to serve due to death or disability, in each case provided that such
Shareholder Director is otherwise then entitled to be appointed or serve, as
applicable, as a director of the Purchaser pursuant to this Agreement, then the
Shareholders shall be entitled to designate a replacement director or directors,
as applicable, who shall (A) be reasonably acceptable to the Purchaser, (B)
qualify as an independent director of the Purchaser under the listing rules of
NASDAQ, and (D) provide the items required to be provided by the Shareholder
Director pursuant to Section 3.2, and thereafter such individual or individuals,
as applicable, shall be considered to be the “Shareholder Director” under this
Agreement.
4.5    Notwithstanding anything to the contrary in this Agreement, the
obligations set forth in this Section 4 shall be contingent upon the Closing of
the Arrangement Agreement in accordance with the Plan of Arrangement and become
effective at, and subject to, the occurrence of the Effective Time.
4.6    Notwithstanding anything to the contrary in this Agreement, the
Purchaser’s obligations under this Agreement shall terminate immediately, and
the Shareholder Director shall promptly offer to resign from the Board and any
committee thereof (and, if requested by the Purchaser, promptly deliver the
written resignation to the Board (which shall provide for the immediate
resignation) it being understood that it shall be in the Board’s sole discretion
whether to accept or reject such resignations), and the Purchaser shall have no
further obligation with respect to the Shareholder Director under this Section
3, if (a) notwithstanding the standstill obligations set forth in Section 1, the
aggregate beneficial ownership of the Shareholders is less than five percent
(5%) of the aggregate number of shares of the common stock of the Purchaser (on
an as-converted-to-common stock basis and as the same may be adjusted from time
to time for stock splits, stock dividends, combinations, subdivisions,
recapitalizations and the like) or (b) the Shareholders the Shareholders cease
to comply with or breaches any of the terms of this Agreement in any material
respect and, if capable of being cured, such material breach or failure has not
been cured within 15 days after receipt by the Shareholders of written notice
from the Purchaser specifying such material breach or failure, or, the
confidentiality obligations contained in Section 4 in any material respect. In
furtherance of this Section 3.5, the Shareholder Director has, concurrently with
the execution of this Agreement, executed the Irrevocable Resignation Letter and
delivered it to the Purchaser.
4.7    The Shareholder Director shall also be appointed to be a member of the
Governance and Nominating Committee of the Board, subject to the agreement of
the Shareholder Director and the qualification requirements of the committee
(with such appointment to be effective no earlier than the Board’s next
regularly scheduled Board meeting following the appointment of the Shareholder
Director to the Board.





--------------------------------------------------------------------------------

- 8 -




4.8    The Shareholders (and the Shareholder Director) acknowledge that the
Shareholder Director shall have all of the rights and obligations, including
fiduciary duties to Board and its stockholders, of a director under applicable
law and Purchaser’s organizational documents while such Shareholder Director is
serving on the Board.
5.    Confidentiality. Except as may otherwise be publicly disclosed by the
Purchaser or the Company, Shareholder shall hold any confidential information
provided by the Purchaser or the Company or in the possession of the
Shareholders, regarding this Agreement, the Arrangement Agreement and the Plan
of Arrangement or otherwise, in strict confidence and shall not divulge any such
information to any third person; provided, however, that Shareholder may
disclose such information (i) to his, her or its attorneys, accountants,
consultants, trustees, beneficiaries and other professionals to the extent
necessary to obtain their services in connection with monitoring Shareholder’s
interests in the Company and Shareholder’s rights under the Arrangement
Agreement or other agreements entered into in connection with the Plan of
Arrangement, including his, her or its rights to receive proceeds pursuant to or
as a result of the Plan of Arrangement (provided such advisors are subject to
rules of ethical or professional rules of such Person’s profession or have at
least as restrictive confidentiality provisions as the Company), and (ii) to any
existing Affiliate, officer, director, employee, partner, member, shareholder,
parent or subsidiary of Shareholder in the ordinary course of his, her or its
business, provided in each case that such Shareholder informs the Person
receiving the information that such information is confidential and such Person
agrees in writing to abide by the terms of this Section 4. Neither Shareholder,
nor any of his, her or its Affiliates (other than the Company, whose actions
shall be governed by the Arrangement Agreement), shall issue or cause the
publication of any press release or other public announcement with respect to
this Agreement, the Arrangement Agreement, the Plan of Arrangement or the other
transactions contemplated hereby or thereby without the prior written consent of
the Purchaser, except as may be required by applicable law in which circumstance
such announcing party shall make reasonable efforts to consult with the
Purchaser to the extent practicable. The Shareholders further acknowledge and
agree that non-public materials provided to the Shareholder Director and
communications relating to the Board shall be deemed confidential information.
6.    Miscellaneous.
6.1    Notices. Any notice or other communication required or permitted to be
given hereunder shall be sufficiently given if in writing, delivered or sent by
telecopier or facsimile transmission or e-mail or similar means of recorded
electronic communication:
In the case of the Shareholder:
To the address set forth on the signature page hereto.
In the case of the Purchaser:
Maxwell Technologies, Inc.
3888 Calle Fortunada
San Diego, California 92123
Attention: Emily Lough
E-mail: elough@maxwell.com







--------------------------------------------------------------------------------

- 9 -




with a copy (which will not constitute notice) to:


DLA Piper LLP (US)
4365 Executive Dr #1100
San Diego, CA 92121
Attention:     Larry W. Nishnick
Facsimile No.:    (858) 638-6014
E-mail:         larry.nishnick@dlapiper.com
and
DLA Piper (Canada) LLP
1 First Canadian Place, Suite 600
100 King Street West, Toronto, Ontario, M5X 1E2
Attention:     Robert Fonn
Facsimile No.:    (416) 369-5239
E-Mail:        robert.fonn@dlapiper.com


or to such other street address, individual or electronic communication number
or address as may be designated by notice given by any party to the others. Any
demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by facsimile or electronic communication, on the day of
transmittal thereof if given during the normal business hours of the recipient
and on the following Business Day if not given during such hours on any day.
6.2    Interpretation. When a reference is made in this Agreement to sections or
exhibits, such reference shall be to a section of or an exhibit to this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrases “the date of this Agreement,” “the date
hereof,” and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date first above written. Unless the context of
this Agreement otherwise requires: (i) words of any gender include each other
gender, (ii) words using the singular or plural number also include the plural
or singular number, respectively, and (iii) the terms “hereof,” “herein,”
“hereunder” and derivative or similar words refer to this entire Agreement.
6.3    Specific Performance; Injunctive Relief. The parties hereto acknowledge
that the Purchaser will be irreparably harmed and that there will be no adequate
remedy at law for a violation of any of the covenants or agreements of
Shareholder set forth herein. Therefore, it is agreed that, in addition to any
other remedies that may be available to the Purchaser upon any such violation of
this Agreement, the Purchaser shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to the Purchaser at law or in equity and Shareholder hereby waives any
and all defenses that could exist in his, her or its favor in connection with
such enforcement and waives any requirement for the security or posting of any
bond in connection with such enforcement.
6.4    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more





--------------------------------------------------------------------------------

- 10 -




counterparts have been signed by each of the parties and delivered to the other
parties hereto; it being understood that all parties need not sign the same
counterpart.
6.5    Entire Agreement; Nonassignability; Parties in Interest; Death or
Incapacity. This Agreement and the documents and instruments and other
agreements specifically referred to herein or delivered pursuant hereto (i)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and (ii) are not intended to confer, and shall not be construed as conferring,
upon any person other than the parties hereto any rights or remedies hereunder.
Except as otherwise provided in this Agreement, neither this Agreement nor any
of the rights, interests, or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by Shareholder
without the prior written consent of the Purchaser, and any such assignment or
delegation that is not consented to shall be null and void. This Agreement,
together with any rights, interests or obligations of the Purchaser hereunder,
may be assigned or delegated in whole or in part by the Purchaser to any direct
or indirect wholly owned subsidiary of the Purchaser; without the consent of or
any action by Shareholder upon notice by the Purchaser to Shareholder as
provided herein, provided, however, that the Purchaser shall remain liable for
all of its obligations under this Agreement. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and assigns
(including any person to whom any Shares or New Shares are sold, transferred or
assigned). All authority conferred herein shall survive the death or incapacity
of Shareholder and in the event of Shareholder’s death or incapacity, any
obligation of Shareholder hereunder shall be binding upon the heirs, personal
representatives, successors and assigns of Shareholder.
6.6    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.
6.7    Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative (but
without duplication) with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy shall not preclude the exercise of any other remedy.
6.8    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to such
state’s principles of conflicts of law. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the courts of the State of California
and the Federal courts of the United States of America located within the County
of San Diego in the State of California, in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby and
thereby, and hereby waive, and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or thereof, that
it is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement or any such document may not be enforced
in or by such courts, and the parties hereto irrevocably agree that all claims
with respect to such action or proceeding shall be heard and determined in such
a California State or Federal court located in San Diego County. The parties
hereby consent to and grant any such court jurisdiction over the person of such
parties and over the subject matter of such dispute and agree





--------------------------------------------------------------------------------

- 11 -




that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 6.1 shall be valid and sufficient
service thereof. With respect to any particular action, suit or proceeding,
venue shall lie solely in the State of California.
6.9    Termination. The term of this letter agreement shall continue in full
force and effect from the date hereof through the fifth (5th) year anniversary
of the Effective Time, unless earlier terminated on the earliest of the
following dates: (a) the date as of which the parties hereto terminate this
letter agreement by written agreement; (b) the date as of which the last of the
rights and obligations provided by Section 1-4 have expired and are in no
further effect; (c) any material violation of the terms of the Confidential
Agreement which (i) remains uncured within five business days after receipt of
notice thereof, or (ii) if such violation is not subject to cure, directly
causes material harm to the Purchaser in the Board’s reasonable discretion; or
(d) the closing of a transaction or series of related transactions deemed to be
a liquidation, dissolution. winding up, merger or consolidation of the Purchaser
(collectively, the “Expiration Date”).
6.10    Amendment. Any provision of this Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed, in the case of
an amendment, by each of the parties hereto, or in the case of a waiver, by the
party against which the waiver is to be effective. Notwithstanding the
foregoing, no failure or delay by any party hereto in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any right hereunder.
6.11    Rules of Construction. The parties hereto agree that they have been (or
have had the opportunity to be) represented by counsel during the negotiation,
preparation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.
6.12    Additional Documents, Etc. Shareholder shall execute and deliver any
additional documents necessary or desirable, in the reasonable opinion of the
Purchaser, to carry out the purpose and intent of this Agreement.
6.13    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.







--------------------------------------------------------------------------------

- 12 -




IN WITNESS WHEREOF, the parties hereto have caused this Shareholder Agreement to
be executed as of the date first above written.
 
MAXWELL TECHNOLOGIES, INC.
 
Per:
  /s/ Franz Fink
 
 
Name: Franz Fink
Title: President and CEO
 
 
 




SHAREHOLDER:


I2BF ENERGY LIMITED


 
Per:
  /s/ Areti Charidemou
 
 
Name: Areti Charidemou
Title: Director
 
   
   Address: c/o I2BF LLC
      304 Park Ave. South, 9 FL
      New York, NY 10010


   Email: ilyag@i2bf.com


 




 
ARBAT CAPITAL GROUP LTD.
 
Per:
 /s/ Alexey Golubovich
 
 
Name: Alexey Golubovich
Title: Director
 


   Address:
      c/o I2BF LLC
      304 Park Ave. South, 9 FL
      New York, NY 10010
Email: denis.chigirev@arbatcapital.com










--------------------------------------------------------------------------------






SCHEDULE A
LIST OF SHAREHOLDERS
and
OWNERSHIP OF COMPANY SUBJECT SHARES


Name and Address
Subject Shares beneficially owned
Registered Holder if different from beneficial owner
Total number of Subject Shares owned or controlled


12BF Energy Limited


 

229,000,529
--
229,000,529
Arbat Capital Group Ltd.






228,270,591
--
228,270,591






        

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF IRREVOCABLE RESIGNATION
OF THE SHAREHOLDER DIRECTOR
January __, 2017
Attention: Board of Directors
Maxwell Technologies
3888 Calle Fortunada
San Diego, CA 92123


Re: Resignation
Ladies and Gentlemen:
This irrevocable resignation is delivered pursuant to Section 3.2 and 3.5 of the
Shareholder Agreement, dated as of January__, 2017 (the “Agreement”), by and
between Maxwell Technologies, Inc. (“Purchaser”) and the Shareholders.
Capitalized terms used herein but not defined shall have the meaning set forth
in the Agreement. Effective only upon, and subject to, such time as the
Shareholders cease to comply with or breaches any of the terms of the Agreement
in any material respect and, if capable of being cured, such material breach or
failure has not been cured within 15 days after receipt by the Shareholders of
written notice from the Purchaser specifying the material breach or failure, or
the confidentiality obligations set forth in the Agreement in any material
respect, I hereby resign from my position as a director of the Purchaser and
from any and all committees of the Board on which I serve.


This resignation may not be withdrawn by me at any time during which it is
effective.


Sincerely,






By:
Name:




    

